HARDY, Judge.
In due course this case was fixed for argument or submission on the calendar of this court Wednesday, December 4, 1963. No appearance has been made nor brief filed by the appellant. In this instance neither has any appearance been made nor brief filed on behalf of appellee.
Under Rule VTI, Section 5(h) of the Uniform Rules of the Courts of Appeal,'8 LSA-R.S. which has been interpreted and enforced by the several courts in a large number of cases, the court is authorized, under these circumstances to consider the appeal abandoned and dismiss the same.
Accordingly, the appeal is dismissed at appellant's cost.